DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 01/11/2021: Claims 1-7 are pending.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Kuwata (JP2001-349926, cited in IDS, using provided translation, heretofore referred to as Kuwata) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… the lead pressers each have a spring-supported pressing electrode changeable in position, wherein electrical contact is established between the leads and the first and the second substrate electrodes to test electrical characteristics of the semiconductor product by moving to the opposite positions the ground block or the lead pressers to bring the leads into contact with the first substrate electrode and the second substrate electrode, respectively.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-7 are allowed for depending from allowable claim 1.


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Yamada teaches a test jig but does not teach “… the lead pressers each have a spring-supported pressing electrode changeable in position, wherein electrical contact is established between the leads and the first and the second substrate electrodes to test electrical characteristics of the semiconductor product by moving to the opposite positions the ground block or the lead pressers to bring the leads into contact with the first substrate electrode and the second substrate electrode, respectively.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863